                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION



JOYCE S., 1                                                            Case No. 6:18-cv-00601-MK
                                                                                         ORDER
               Plaintiff,
       vs.

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.



AIKEN, District Judge:

       Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendation ("F&R")

(doc. 18) recommending that the decision of the Commissioner be reversed and remanded for an

immediate payment of benefits. This case is now before me. See 28 U.S.C. § 636(b)(1 )(B) and

Fed. R. Civ. P. 72(b).

       No objections have been timely filed. Although this relieves me of my obligation to

perform a de novo review, I retain the obligation to "make an informed, final decision." Britt v.




        1 In
           the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-govermnental party or parties in this case. Where applicable, this opinion uses
the same designation for a non-governmental party's immediate family member.

PAGEi-ORDER
Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds,

United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003)(en bane). The Magistrates

Act does not specify a standard of review in cases where no objections are filed. Ray v. Astrue,

2012 WL 1598239, *1 (D. Or. May 7, 2012).          Following the recommendation of the Rules

Advisory Committee, I review the F&R for "clear e1rnr on the face of the record[.]" Fed. R. Civ.

P. 72 advisory committee's note (1983) (citing Campbell v. United States District Court, 501 F.2d

196,206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that,

"[i]n the absence of a clear legislative mandate, the Advisory Committee Notes provide a reliable

source of insight into the meaning of' a federal rule). Having reviewed the file of this case and

Magistrate Judge Kasubhai's opinion, I find no clear error.

       Thus, I adopt Magistrate Judge Kasubhai's F&R (doc. 18) in its entirety. Accordingly, the

decision of the Commissioner is REVERSED, and this case is REMANDED for an immediate

payment of benefits. This case is dismissed.

       IT IS SO ORDERED.

       Dated this 3rd day of July, 2019.


                                   ~ fil0
                                           Ann Aiken
                                   United States District Judge




PAGE 2 -ORDER
